DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, line 3, “the receptacle arm” lacks antecedent basis and is ambiguous.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al. US 10114182 (“Zbinden”).  Regarding claim 1, Zbinden discloses a method of mounting a receptacle connector 120, configured for (i.e., capable of) making cabled connections to a remote portion of a printed circuit board, to a cage 116 configured to enclose the receptacle connector, the method comprising: 
(inherently) inserting the receptacle connector into a channel in the cage; 
(inherently) engaging the receptacle connector with a first retention member (latch holes 103, engaging with latches 121, see e.g., figure 10, col. 15, lines 4-15) of the cage.  
Zbinden discloses latches 121 on the top and bottom of the connector 120, see figure 11.  Zbinden does not explicitly show the corresponding latch holes 103 for bottom latches of the connector.  It would have been obvious that both the top and bottom latches 121 of the connector would be mated with corresponding latch holes 103 in the walls of the cage surrounding the connector.   The reason for doing so would have been to secure the connector on two sides of the connector as provided by the latches 121.  Likewise the step of engaging the receptacle connector with a second retention member of the cage such that the receptacle connector is arranged between the first retention member and the second retention member would have been obvious.
	Regarding claim 7, Zbinden discloses mounting the cage to a printed circuit board (col. 15, lines 39-45).  Zbinden does not say whether this step is before or after mounting the receptacle connector to the cage.  It would have been obvious to mount the receptacle connector to the cage first and a matter of engineering design choice.   There are only two possibilities, the receptacle can only be mounted before or after the cage is mounted.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  In this instance, it would have been obvious to try mounting the cage after mounting the connecter in the cage.
Per claim 8, inserting the receptacle connector into the channel in the cage comprises inserting the receptacle connector into the channel from a rear of the cage, the rear opening being opposite a front portion of the cage configured to guide a transceiver to mate with the receptacle connector.
Per claim 9, the cage has (see e.g., figure 20) a bottom wall comprising a first surface configured for mounting against the printed circuit board (col. 15, lines 39-45) and a second surface, opposing surface; 
the cage comprises pressfits 117 extending perpendicularly from the first surface of the bottom wall; and inserting the receptacle connector into the channel in the cage inherently comprises sliding the receptacle over the second surface of the bottom wall.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zbinden in view of Regnier US 10062984.  Regarding claim 12, Zbinden discloses (see figure 5C) mounting the receptacle connector to the printed circuit board 50 at a first location, and
terminating a first end of a cable to the receptacle connector;
coupling a second end of the cable to a portion of the printed circuit board at a second location (see figure 5c).
Zbinden does not state whether the second location is at least 6 inches from the first location.   
Regnier discloses a connector 10 at a first location on a circuit board, coupled by cable 80 to a second location on a circuit board, at connector 90.  (See e.g., col. 3, line 60 – col 4, line 25).  Regnier notes that the cable may be 10 inches long (col. 7, lines 40-65) and thus inherently the locations on the board are at least 6 inches apart.  It would have been obvious to use the Zbinden system on printed circuit board systems where the first and second locations are at least 6 inches apart as taught in Regnier.  The reason for doing so is that the greater the distance between locations, the greater the benefit of using a cable connection between the locations as opposed to routing the signals through the board, as taught in Regnier (see e.g., col. 7, lines 35-60 and col. 2 lines 40 -65).

Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. US 10243305 (“Pan”).  Per claim 1, Pan discloses a method (col. 5, lines 5-20)  of mounting a receptacle connector 20, configured for making cabled connections to a remote portion of a printed circuit board, to a cage 10 configured to enclose the receptacle connector, the method comprising: inserting the receptacle connector into a channel 16 in the cage; 
engaging the receptacle connector with a first retention member 121 of the cage; and engaging the receptacle connector with a second retention member 141 of the cage such that the receptacle connector is arranged between the first retention member and the second retention member.
Per claim 2, engaging the receptacle connector with the second retention member of the cage comprises pressing the receptacle connector against a tab 141 on the cage partially blocking the channel.
Per claim 3, engaging the receptacle connector with the first retention member comprises latching (retention member 121 is a latch) the receptacle connector to the cage.
Per claim 6, the tab 141 is cut from a wall of the cage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan.  Pan discloses that the buckle elastic pieces 121, 141, extend obliquely into the space 16 (col. 4, lines 15-30).  To the extent that Pan does not specifically state that the buckle elastic pieces bias the connector towards the opposing buckle elastic pieces, it would have been obvious to form the buckle elastic pieces to securely engage the connector such that the buckle elastic pieces resiliently apply force against the connector to bias the connector.   The reason for doing so would have been to have the connector be well secured and not loose as was known in the art.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 13-20 are allowable.   Regarding claim 13, the prior art does not disclose method the as claimed, including that the position of the receptacle connector being based in part on the position of the tab, and establishing the insertion depth of the plug into the receptacle based on interference between the tab and the plug such that a relative position of the plug and receptacle is based at least in part on the tab.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833